Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 12, 1963, convicting him of violation of the Public Health Law with respect to narcotic drugs (two counts, one as a felony and one as a misdemeanor), upon a jury verdict, imposing sentence on the felony count and suspending sentence on the misdemeanor count. Judgment affirmed. In our opinion, a witness for the People was not incompetent to testify, even though he may have been under the influence of narcotics during part of the time that he was on the witness stand. That circumstance affected his credibility; and the jury was so instructed. (Cf. People v. Williams, 6 N Y 2d 18; Ann. 52 ALR 2d 859-860.) We are also of the opinion that a volunteered and unresponsive statement by the witness, indicating that defendant was guilty of other similar crimes, does not require reversal, in view of the Trial Judge’s prompt instruction to the jury to disregard the remark and the proof, credited by the jury, establishing defendant’s guilt beyond a reasonable doubt (Code Crim. Pro., § 542; cf. People v. Jackson, 20 A D 2d 918). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.